Citation Nr: 1107378	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-07 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an effective date prior to July 7, 2006, for 
the grant of service connection and a rating of 10 percent for 
headaches.

2.  Entitlement to an effective date prior to July 7, 2006, for 
the grant of service connection and a rating of 10 percent for 
temporomandibular articulation.

3.  Entitlement to an effective date prior to July 7, 2006, for 
the grant of an increased rating of 40 percent for bilateral 
sensorineural deafness (deafness). 

4.  Entitlement to an effective date prior to July 7, 2006, for 
the grant of an increased rating of 30 percent for chronic 
sinusitis and rhinitis. 

5.  Entitlement to an effective date prior to July 7, 2006, for 
the grant of an increased rating of 10 percent for scars on the 
right upper back, right shoulder, left ankle, left nostril, and 
left lower lip.

6.  Entitlement to an effective date prior to July 7, 2006, for 
the grant of an increased rating of 30 percent for right cheek 
gunshot wound scar, disfiguring (right cheek scar). 

7.  Entitlement to an effective date prior to December 10, 1984, 
for the grant of a rating of 30 percent for labyrinthine 
dysfunction. 
 
8.  Entitlement to an effective date prior to May 28, 1981, for 
the grant of a rating of 50 percent for generalized anxiety 
disorder (anxiety). 

9.  Entitlement to an effective date prior to September 3, 1946, 
for the grant of a rating of 10 percent for chronic right otitis 
media. 

10.  Entitlement to an effective date prior to October 19, 1945, 
for the grant of a rating of 10 percent for teeth, loss of 
substance of body of maxilla and one-half masticatory surface 
(teeth disability). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The Veteran served on active duty from 
November 1943 to October 1945.  He received a Purple Heart with 
Oak Cluster, as well as three Bronze Battle Stars.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In this decision, the RO granted service 
connection for headaches and temporomandibular articulation with 
an initial rating of 10 percent each, effective as of July 7, 
2006.  The RO also granted increased ratings for the following 
service-connected disabilities, effective as of July 7, 2006: 
deafness to 40 percent; chronic sinusitis and rhinitis to 30 
percent; scars of the right upper back, right shoulder, left 
ankle, left nostril, and left lower lip (all as one disability) 
to 10 percent; and right cheek scar to 10 percent.  Special 
monthly compensation was granted effective as of July 7, 2006, 
based on the combination of bilateral blindness and deafness.  
The separate 100 percent schedular ratings for postoperative 
colectomy with ileostomy residuals and right eye gunshot wound 
with nonservice-connected left eye maculopathy were continued.  
Additionally, the RO denied an increased rating for labyrinthine 
dysfunction (from 30 percent), anxiety (from 50 percent), chronic 
right otitis media (from 10 percent), renal calculus (from 10 
percent), and a teeth disability (from 10 percent).  

The Veteran appealed from this decision, asserting that all of 
his service-connected disabilities and assigned ratings as of 
July 7, 2006, with the exception of ileostomy residuals and renal 
calculus, should be effective as of his discharge from service in 
October 1945.  See, e.g., May 2007 notice of disagreement, 
November 2007 letter, May 2009 attachment to substantive appeal, 
November 2010 hearing transcript.  As such, while the RO 
ostensibly adjudicated the single issue of "entitlement to an 
earlier effective date," there are actually 10 separate earlier 
effective date claims on appeal.  The Board notes that the RO, as 
the agency of original jurisdiction (AOJ), considered and 
addressed each of these claims, albeit in a very abbreviated 
form, in the February 2009 statement of the case.  The Board 
further notes that, although most of the awards referenced in the 
February 2007 rating decision were effective as of July 7, 2006, 
the RO continued the previous ratings for labyrinthine 
dysfunction, anxiety, right chronic otitis media, and a teeth 
disability.  As such, the Veteran's claims as to these 
disabilities are for an effective date prior to the dates that 
the previous ratings were granted, as reflected on the first page 
of this decision.

The Board observes that there was reference during the November 
2010 Travel Board hearing to a possible appeal as to an increased 
rating for labyrinthine dysfunction, anxiety, chronic right 
otitis media, and a teeth disability.  However, the undersigned 
Veterans Law Judge clarified that the only issues on appeal were 
the claims for an earlier effective date, as stated on the 
substantive appeal (VA Form 9).  In particular, the 
representative agreed that the Veteran was "looking for an 
effective date going back to 1945 for all of the 10 conditions."  
Additionally, as the Veteran was discussing his claims at the 
conclusion of the hearing, the undersigned again clarified that 
"we discussed the 10 issues and you are actually seeking your 
date to be moved back to '45."  This is consistent with the 
Veteran's statement in an attachment to his May 2009 substantive 
appeal (VA Form 9) that the VA examinations conducted in 2006 
were "complete and thorough" and "many of the current ... 
disability ratings should have been in effect at the time of my 
discharge from service."  It is also consistent with the July 
2009 statement from the Veteran's representative in lieu of VA 
Form 646, and with the July 2009 certification of the appeal (VA 
Form 8).  As such, this is not a situation where VA's actions 
indicate that an appeal was perfected or that a timely appeal was 
filed as to the issue of an increased rating for any disability, 
as in Percy v. Shinseki, 23 Vet. App. 37 (2009).  Therefore, the 
issues on appeal are as stated on the first page of this 
decision.

The Board further observes that, during a May 2008 hearing before 
a Decision Review Officer (DRO) at the RO, the representative 
stated that the Veteran was alleging clear and unmistakeable 
error (CUE) as to the "original" rating decision issued shortly 
after his discharge from service in October 1945.  The 
representative asserted that this decision failed to properly 
evaluate all of the residuals of the gunshot wound to the right 
cheek, which is the basis for all of his currently service-
connected disabilities.  Similarly, the representative argued 
during the November 2010 Travel Board hearing that "they did not 
properly apply the laws to the original injury ... back in 1945."  
The Board finds that the evidence of record is sufficient to 
decide the Veteran's claims for an earlier effective date, and 
these claims are not inextricably intertwined, as an allegation 
of CUE is a completely different route to the goal of determining 
an earlier effective date.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (holding that two issues are "inextricably 
intertwined" when they are so closely tied together that a final 
decision cannot be rendered unless both issues have been 
considered).  However, the Board may not adjudicate the issue of 
CUE as to any of the issues on appeal because this must first be 
adjudicated by the AOJ.  See 38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105 (2010).  

Accordingly, the issue of CUE as to a rating decision 
issued by the AOJ has been raised by the record, and it is 
referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  VA received no communication from the Veteran or any 
authorized individual that constitutes a formal claim or may be 
construed as an informal claim for service connection for 
headaches prior to July 7, 2006.

2.  VA received no communication from the Veteran or any 
authorized individual that constitutes a formal claim or may be 
construed as an informal claim for service connection for 
temporomandibular articulation prior to July 7, 2006.

3.  The last final adjudication as to the rating for deafness was 
issued in August 1984; resolving all reasonable doubt in the 
Veteran's favor, evidence in a May 27, 2005 VA treatment record 
constitutes an informal claim for an increased rating for such 
disability; and the evidence of record does not establish that 
such disability rose to the 40 percent level within one year 
prior to May 27, 2005.  

4.  The last final adjudication as to the rating for chronic 
sinusitis and rhinitis was issued in November 1983; no evidence 
or communication, to include treatment records, was received 
after that time and prior to July 7, 2006, that constitutes a 
formal claim or may be construed as an informal claim for an 
increased rating for such disability; and the evidence of record 
does not establish that such disability rose to the 30 percent 
level within one year prior to July 7, 2006.    

5.  The last final adjudication as to a rating for scars on the 
right upper back, right shoulder, left ankle, left nostril, and 
left lower lip was issued in November 1951; thereafter, no 
evidence or communication, to include treatment records, was 
received prior to July 7, 2006, that constitutes a formal claim 
or may be construed as an informal claim for an increased rating 
for such disability; and the evidence of record does not 
establish that such disability rose to the 10 percent level 
within one year prior to July 7, 2006. 

6.  The last final adjudication as to a rating for right cheek 
scar was issued in November 1951; thereafter, no evidence or 
communication, to include treatment records, was received prior 
to July 7, 2006, that constitutes a formal claim or may be 
construed as an informal claim for an increased rating for such 
disability; and the evidence of record does not establish that 
such disability rose to the 30 percent level within one year 
prior to July 7, 2006.

7.  The Veteran was granted service connection and a rating of 30 
percent for labyrinthine dysfunction effective December 10, 1984, 
which continues in effect, in a rating decision of which he was 
notified in December 1985; he did not appeal from that decision; 
and any subsequent requests for an earlier effective date 
constitute freestanding claims.

8.  The Veteran was granted service connection and a rating of 50 
percent for anxiety effective May 28, 1981, which continues in 
effect, in a rating decision of which he was notified in November 
1981; he did not appeal from that decision; and any subsequent 
requests for an earlier effective date constitute freestanding 
claims.
 
9.  The Veteran was granted a rating of 10 percent for chronic 
right otitis media effective September 3, 1946, which continues 
in effect, in a January 1947 rating decision; he did not appeal 
from that decision; and any subsequent requests for an earlier 
effective date constitute freestanding claims. 

10.  The Veteran was granted service connection and a rating of 
10 percent for a teeth disability effective October 19, 1945, 
which continues in effect, in a July 1947 rating decision; he did 
not appeal from that decision; and any subsequent requests for an 
earlier effective date constitute freestanding claims.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to July 7, 2006, for 
the grant of service connection and an initial rating of 10 
percent for headaches have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2010).

2.  The criteria for an effective date prior to July 7, 2006, for 
the grant of service connection and an initial rating of 10 
percent for temporomandibular articulation have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 
(2010).

3.  The criteria for an effective date of May 27, 2005, but no 
earlier, for the grant of an increased rating of 40 percent for 
deafness have been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2010).

4.  The criteria for an effective date prior to July 7, 2006, for 
the grant of an increased rating of 30 percent for chronic 
sinusitis and rhinitis have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2010).

5.  The criteria for an effective date prior to July 7, 2006, for 
the grant of an increased rating of 10 percent for scars on the 
right upper back, right shoulder, left ankle, left nostril, and 
left lower lip have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2010).

6.  The criteria for an effective date prior to July 7, 2006, for 
the grant of an increased rating of 10 percent for right cheek 
scar have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2010).

7.  The appeal as to an effective date prior to December 10, 
1984, for the grant of a rating of 30 percent for labyrinthine 
dysfunction must be dismissed.  38 U.S.C.A. § 7104(b) (West 2002 
& Supp. 2010); 38 C.F.R. § 20.1100 (2010); Rudd v. Nicholson, 20 
Vet. App. 296 (2006).

8.  The appeal as to an effective date prior to May 28, 1981, for 
the grant of a rating of 50 percent for anxiety must be 
dismissed. 38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2010); 38 
C.F.R. § 20.1100 (2010); Rudd v. Nicholson, 20 Vet. App. 296 
(2006).

9.  The appeal as to an effective date prior to September 3, 
1946, for the grant of a rating of 10 percent for chronic right 
otitis media must be dismissed. 38 U.S.C.A. § 7104(b) (West 2002 
& Supp. 2010); 38 C.F.R. § 20.1100 (2010); Rudd v. Nicholson, 20 
Vet. App. 296 (2006).

10.  The appeal as to an effective date prior to October 19, 
1945, for the grant of a rating of 10 percent for a teeth 
disability must be dismissed.  38 U.S.C.A. § 7104(b) (West 2002 & 
Supp. 2010); 38 C.F.R. § 20.1100 (2010); Rudd v. Nicholson, 20 
Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Board first finds that no further action is required to 
comply with the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations.  Such provisions do not apply where, as 
here, the relevant facts are undisputed and the resolution of the 
claim is entirely dependent upon the application of relevant 
statutes and regulations.  See Mason v. Principi, 16 Vet. App. 
129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Moreover, the Veteran was advised of the evidence and information 
necessary to establish a disability rating and an effective date 
in August 2006, prior to the rating decision on appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/ Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Although not required as to the downstream 
issue of an effective date, the Veteran was again advised of 
these requirements in July 2007, after he disputed the effective 
date for each of the ratings.  See Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

To the extent that the duty to assist may apply, there is no 
indication that any pertinent treatment records remain 
outstanding.  Furthermore, neither the Veteran nor his 
representative have argued that he has been prejudiced by any 
possible notice defects in this case, or that any pertinent 
evidence remains outstanding.  

In summary, no further action is necessary to fulfill VA's duties 
to notify and assist.  Under the circumstances of this case, a 
remand would serve no useful purpose, as it would unnecessarily 
impose additional burdens on VA with no benefit to the Veteran.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

II. Analysis

The effective date for the grant of service connection and a 
disability rating will be the day following separation from 
active service or the date entitlement arose, if the claim is 
received within one year after discharge.  Otherwise, for an 
award based on an original claim, a claim reopened after a final 
disallowance, or a claim for an increased rating, the effective 
date will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  Further, for an increased rating, 
the effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the claim is received within one year from such 
date; otherwise, the effective date will be the date of receipt 
of the claim.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o).  

Generally, an application for VA compensation must be a specific 
claim in the form prescribed by VA's Secretary, i.e., VA Form 21-
526.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  However, any 
communication received from the claimant (or specified 
individuals on the claimant's behalf) that indicates an intent to 
apply for one or more VA benefits, and identifies the benefit 
sought, may be considered an informal claim.  38 C.F.R. 
§ 3.155(a).  Further, information contained in treatment records 
may constitute an informal claim for an increased rating where 
service connection has already been established, or an informal 
claim to reopen where a previous claim was denied due to the 
disability not rising to a compensable level.  38 C.F.R. § 
3.157(b); MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006).

A Veteran may appeal to the Board from an adverse determination 
on a claim for benefits.  See 38 U.S.C.A. §§ 7104, 7105.  
However, if an appeal is not initiated within one year, or if a 
timely appeal is initiated and the appeal is denied, the 
disallowance becomes final.  See 38 C.F.R. §§ 20.302, 20.1100, 
20.1103. 

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the resolution of a 
claim, all reasonable doubt will be resolved in favor the 
claimant.  38 U.S.C.A. § 5107.

Dismissals

There was no effective date established in the February 2007 
rating decision for four of the disabilities on appeal, namely, 
labyrinthine dysfunction, anxiety, right chronic otitis media, 
and a teeth disability.  Rather, the previously assigned ratings 
were continued.  As discussed in the introduction supra, the 
Veteran did not appeal from the denial of an increased rating for 
these conditions.  Rather, he seeks an effective date of October 
19, 1945, or the day after his discharge from service, for each 
of his current disabilities and ratings.  See, e.g., May 2007 
notice of disagreement, November 2007 letter, May 2009 attachment 
to VA Form 9.

Once a rating decision that establishes an effective date becomes 
final, the decision may only be revised if it contains clear and 
unmistakable error (CUE).  In other words, there can be no 
freestanding claim for an earlier effective date. When such a 
freestanding claim is raised, the appeal must be dismissed due to 
lack of a proper claim.  Rudd v. Nicholson, 20 Vet. App. 296, 
299-300 (2006).  

In this case, the Veteran was granted a rating of 10 percent for 
chronic right otitis media effective September 3, 1946, in a 
January 1947 rating decision.  Shortly thereafter, in July 1947, 
the Veteran was granted service connection and an initial rating 
of 10 percent for a teeth disability effective October 19, 1945.  
The Veteran was notified of his rights to appeal each of these 
decisions, and he did not appeal within one year of either of 
either decision.  As such, the decisions became final.  38 U.S.C. 
§ 709 (1946) [38 U.S.C.A. § 7105(c) (West 2002)]; Veterans 
Regulation No. 2(a), Part II, Par. III; Department of Veterans 
Affairs Regulation 1008 [38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2010)]. 

Additionally, the Veteran was granted service connection for 
anxiety with an initial rating of 50 percent effective as of May 
28, 1981, in a November 1981 rating decision.  He was notified of 
his rights to appeal this decision, and he did not submit a valid 
notice of disagreement within one year.  As such, this decision 
also became final.  38 U.S.C. § 4005(c) (1976) [38 U.S.C.A. § 
7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1981) 
[38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010)].

Finally, the Veteran was granted service connection and a rating 
of 30 percent for labyrinthine dysfunction effective December 10, 
1984.  He was notified of this rating decision and of his rights 
to appeal in December 1985.  The Veteran did not appeal within 
one year of this notification, and the decision became final.  
See 38 U.S.C. § 4005(c) (1982) [38 U.S.C.A. § 7105(c) (West 
2002)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1985) [38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2010)].

Each of these ratings has continued in effect since they were 
initially established.  As such, any subsequent request for an 
earlier effective date as to the currently assigned rating for 
labyrinthine dysfunction, chronic right otitis media, or a teeth 
disability, including in response to the February 2007 rating 
decision, constitutes a freestanding claim.  Therefore, the 
appeal as to these four issues must be dismissed as a matter of 
law pursuant to Rudd v. Nicholson, 20 Vet. App. 296, 299-300 
(2006).  Moreover, the Board notes that the Veteran is already in 
receipt of the requested effective date for a teeth disability.  
As discussed in the introduction section supra, a claim of CUE 
has been referred to the AOJ for appropriate action.

Service connection and initial ratings

Headaches

The February 2007 rating granted service connection for headaches 
with an initial rating of 10 percent effective as of July 7, 
2006.  This disability was not addressed in any prior rating 
decision.  Further, it was not raised in the Veteran's initial 
claim (VA Form 21-526) submitted in 1945, or in any other 
communication received from the Veteran or any authorized 
individual prior to July 7, 2006.  The Board acknowledges that 
the Veteran reported symptoms and was diagnosed with headaches on 
several occasions.  See, e.g., VA examinations dated in September 
1946, May 1983, December 1983; December 1984 letter from private 
provider.  

However, this evidence does not constitute an informal claim, as 
the Veteran did not evidence an intent to seek service connection 
at those times.  See 38 C.F.R. § 3.155(a).  The effective date of 
an award of service connection and an initial rating is not 
assigned based on the date the Veteran claims that the disability 
appeared, or on the date of the earliest medical evidence 
demonstrating the existence of such disability and a causal 
connection to service.  Rather, the effective date is assigned 
based on the date that the application upon which service 
connection was eventually awarded was received by VA.  See 38 
C.F.R. § 3.400; Lalonde v. West, 12 Vet. App. 377, 382-83 (1999).  
To the extent that there may be evidence of treatment for 
headaches prior July 7, 2006, this does not constitute a claim, 
as service connection had not yet been established, nor had 
service connection been denied due to a noncompensable 
disability.  See 38 C.F.R. § 3.157(b); MacPhee, 459 F.3d 1323.  

Accordingly, VA received no communication from the Veteran or any 
authorized individual that constitutes a formal claim or may be 
construed as an informal claim for service connection for 
headaches until July 7, 2006.  Therefore, the preponderance of 
the evidence is against an effective date prior to July 7, 2006, 
for the grant of service connection and an initial rating of 10 
percent for headaches, and the Veteran's claim must be denied.  
38 U.S.C.A. § 5107. 

Temporomandibular articulation

In his initial claim in 1945, the Veteran sought service 
connection for gunshot wound residuals including damage to the 
mouth and residuals of a fractured jaw with recurring infection.  
In rating decisions dated in January 1947 and July 1947, he was 
granted service connection for fractured right maxilla and 
mandible  at 0 percent, and a teeth disability at 10 percent, 
both effective from October 19, 1945.  These ratings were 
continued in October 1948 and November 1951.  The Veteran did not 
appeal from any of these determinations, and each of the 
decisions became final.  38 U.S.C. § 709 (1946) [38 U.S.C.A. 
§ 7105(c) (West 2002)]; Veterans Regulation No. 2(a), Part II, 
Par. III; Department of Veterans Affairs Regulation 1008 [38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2010)].

The Veteran did not submit a claim for service connection for 
temporomandibular articulation at any point prior to July 7, 
2006.  As the August 2006 dental examination established 
limitation of articulation of the jaw sufficient to warrant 
service connection for temporomandibular articulation, this 
benefit was granted effective as of the date of his claim.  This 
disability was not raised or addressed in any prior rating 
decision.  The Board notes that there were references to 
limitation of movement of the mouth or mandible in prior VA 
examinations.  See, e.g., September 1985 and May 1986 VA 
examination reports.  However, as with the claim for headaches, 
these do not constitute a claim for compensation for 
temporomandibular articulation.  See 38 C.F.R. §§ 3.155(a), 
3.157(b), 3.400; see also MacPhee, 459 F.3d 1323; Lalonde, 12 
Vet. App. at 382-83.  

Accordingly, after the last final adjudication of the Veteran's 
claim in November 1951, VA received no communication from the 
Veteran or any authorized individual that constitutes a formal 
claim or may be construed as an informal claim for compensation 
for temporomandibular articulation prior to July 7, 2006.  
Therefore, the preponderance of the evidence is against an 
effective date prior to July 7, 2006, for the grant of service 
connection and an initial rating of 10 percent for 
temporomandibular articulation, and the Veteran's claim must be 
denied.  38 U.S.C.A. § 5107. 

Increased ratings

Deafness

The February 2007 rating decision granted an increased rating of 
40 percent for deafness, effective as of July 7, 2006.  
Historically, the Veteran was granted service connection and an 
initial rating of 10 percent for deafness, effective as of 
November 11, 1983, in a March 1984 rating decision.  Thereafter, 
he argued that the effective date for his deafness should be 1945 
because this condition was shown in his service records and VA 
examinations at that time.  In an August 1984 rating decision, 
the AOJ granted an earlier effective date for deafness to May 28, 
1983, based on a finding of clear and unmistakeable error (CUE) 
in the prior rating decision.  The Veteran was advised of his 
appellate rights and did not appeal from this decision.  
Therefore, this decision became final as to the rating and 
effective date.  38 U.S.C. § 4005(c) (1982) [38 U.S.C.A. § 
7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1984) 
[38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010)].  

After that time, no communication was received from the Veteran 
or any authorized individual that may be construed as a claim for 
an increased rating for hearing loss until July 7, 2006.  
However, a VA audiological evaluation for treatment purposes on 
May 27, 2005, established an increased level of hearing loss, 
which constitutes an informal claim for an increased rating under 
38 C.F.R. § 3.157(b).  The Board notes that a September 1985 VA 
examination report showed hearing impairment at a 10 percent 
level, with near complete hearing loss in the right ear and a 
relatively low level of hearing loss in the left ear, which 
continued to warrant a 10 percent rating.  See 38 C.F.R. §§ 4.85-
4.87, Diagnostic Code 6100 (2010).  However, on May 27, 2005, the 
Veteran continued to have near complete hearing loss in the right 
ear, with no response to puretones above the 1000 Hertz level, 
and speech discrimination of 8 percent.  However, the degree of 
his left ear hearing loss had increased, with an average puretone 
threshold of 71.25 and speech discrimination of 65 percent.  
These levels of impairment, Level XI in the right ear and Level 
VII in the left ear, would combine for a 50 percent rating.  See 
id.  

The Board notes that the May 27, 2005 data are inconsistent with 
the other evidence of record as to the actual level of the 
Veteran's impairment, which was found to be 40 percent as of July 
2006.  However, resolving all reasonable doubt in the Veteran's 
favor, the evidence establishes that his hearing impairment had 
risen to a 40 percent level at that time.  Additionally, the 
evidence does not establish that this severity first manifested 
within the one year prior to May 27, 2005.  Therefore, the Board 
finds that the Veteran is entitled to an effective date of May 
27, 2005, but no earlier, for the grant of an increased rating of 
40 percent for deafness.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§§ 3.155(a), 3.157(b), 38 C.F.R. § 3.400(o).  To the extent that 
the Veteran refers to evidence concerning Meniere's disease and 
tinnitus in relation to his service-connected deafness, the Board 
notes that these conditions are contemplated under the rating for 
labyrinthine dysfunction.  The appeal concerning labyrinthine 
dysfunction must be dismissed, as discussed above. 

Sinusitis and rhinitis

In a rating decision of which the Veteran was notified in April 
1946, the AOJ granted service connection for sinusitis with right 
cheek scar with an initial rating of 30% effective as of October 
19, 1945.  In January 1947, the AOJ notified the Veteran of its 
assignment of separate ratings for the right cheek and sinusitis 
of 10 percent each effective as of September 3, 1946.  These 
ratings were continued in rating decisions issued in November 
1948 and November 1951.  As the Veteran was notified of his 
rights and did not timely appeal from any of these decisions, 
they each became final.  38 U.S.C. § 709 (1946) [38 U.S.C.A. 
§ 7105(c) (West 2002)]; Veterans Regulation No. 2(a), Part II, 
Par. III; Department of Veterans Affairs Regulation 1008 [38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2010)].

In April 1983, the Veteran submitted a January 1983 letter from 
his private provider, Dr. T, indicating that he has nasal 
discharge and rhinitis as a result of his in-service gunshot 
wound.  In an August 1983 rating decision, the AOJ denied an 
increased rating for the service-connected nasal condition, 
described as sinusitis and residuals of injury to the nose.  
Specifically, the AOJ denied a compensable rating for deviated 
nasal septum.  The AOJ also determined that rhinitis was part and 
parcel of the service-connected sinusitis, and denied a separate 
rating for that condition or a rating in excess of 10 percent for 
sinusitis and rhinitis.  The Veteran was notified of these 
adverse determinations in November 1983, and he did not appeal 
within one year.  As such, this decision became final.  38 U.S.C. 
§ 4005(c) (1982) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. 
§§ 3.104, 19.129, 19.192 (1983) [38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2010)].

The next reference to sinusitis or rhinitis was in an October 
1995 letter from the Veteran, in which he asserted that he has 
had these conditions since service and had not been correctly 
rated at any time prior to 1990.  The Board notes that the 
Veteran was granted 100 percent rating for post-operative 
colectomy with residuals of ileostomy in November 1990, and 
sinusitis and rhinitis were not addressed at that time.  To the 
extent that this constitutes a claim for an earlier effective 
date for the grant of service connection for sinusitis and 
rhinitis, it is a freestanding claim which is precluded under 
Rudd, as it was not received within one year of the assignment of 
an effective date. 

In a September 1998 letter, the Veteran expressly stated that the 
10 percent rating for sinusitis and rhinitis was acceptable.  The 
only reference to this disability in treatment records prior to 
July 7, 2006, indicates that the Veteran's rhinitis was stable in 
June 2005 and October 2005.  To be entitled to a rating in excess 
of 10 percent for chronic sinusitis or rhinitis, there must 
evidence of three or more incapacitating episodes per year of 
sinusitis requiring prolonged antibiotic treatment; or more than 
six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting; or rhinitis with polyps.  See 38 C.F.R. § 4.97, 
Diagnostic Codes 6514, 6522 (2010).  
	
Accordingly, the Board finds that no evidence or communication, 
to include treatment records, was received after the last final 
rating decision, and prior to July 7, 2006, that constitutes a 
formal claim or may be construed as an informal claim for an 
increased rating for chronic sinusitis and rhinitis.  See 38 
C.F.R. §§ 3.155(a), 3.157(b).  Further, the evidence does not 
establish that such disability rose to the 30 percent level 
within one year prior to this claim.  See 38 C.F.R. § 3.400(o).  
As the preponderance of the evidence is against the Veteran's 
claim for an effective date prior to July 7, 2006, for the grant 
of a rating of 30 percent for chronic sinusitis and rhinitis, the 
claim must be denied.  38 U.S.C.A. § 5107.

Scars, right cheek disfiguring and others

In a January 1947 rating decision, the Veteran was granted 
service connection and an initial noncompensable rating for scars 
on the right upper back, right shoulder, left ankle, left 
nostril, and left lower lip (as one disability), as well as 
service connection and an initial rating of 10 percent for a 
right cheek scar.   Both ratings were made effective as of 
October 19, 1945, and they were continued in rating decisions 
dated in July 1947, October 1948, and November 1951.  The Veteran 
was notified of his appellate rights and did not appeal from any 
of these determinations.  As such, each of the decisions became 
final.  38 U.S.C. § 709 (1946) [38 U.S.C.A. § 7105(c) (West 
2002)]; Veterans Regulation No. 2(a), Part II, Par. III; 
Department of Veterans Affairs Regulation 1008 [38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2010)].

No communication was received prior to July 7, 2006, that may be 
construed as a formal or informal claim for an increased rating 
for either of these disabilities.  The Board acknowledges that 
there is prior medical evidence concerning the severity of these 
conditions.  See, e.g., September 1981, May 1985, September 1985 
VA examination reports.  However, none of this evidence 
constitutes an informal claim for an increased rating for these 
conditions, as it does not establish an increase in severity for 
either of these disabilities under the current or former 
regulations pertaining to scars.  See 38 C.F.R. § 3.157(b).  In 
particular, prior to August 30, 2002, the regulations pertaining 
to disfiguring facial scars provided for a 10 percent rating for 
moderate disfiguration, which is indicated in the September 1981 
VA examination report.  The measurements of the Veteran's scars 
in May 1985 and September 1985 also did not establish entitlement 
to rating in excess of 10 percent for the disfiguring right cheek 
scar, or a compensable rating for the other scars.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7805 (2002 & 2010).  

As such, after the last final adjudication on these issues, the 
Veteran's claim for an increased rating for his right cheek scar 
and other scars was received in July 7, 2006.  The evidence does 
not establish that the Veteran's right cheek or other scars first 
rose to the level of 30 percent and 10 percent, respectively, 
within one year prior to July 7, 2006.  See 38 C.F.R. § 3.400(o).  
Therefore, the preponderance of the evidence is against an 
effective date prior to July 7, 2006, for the grant of a rating 
of 30 percent for his right cheek scar, and for the grant of a 
rating of 10 percent for scars on the right upper back, right 
shoulder, left ankle, left nostril, and left lower lip, and these 
claims must be denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to an effective date prior to July 7, 2006, for the 
grant of service connection with an initial rating of 10 percent 
for headaches is denied.

Entitlement to an effective date prior to July 7, 2006, for the 
grant of service connection with an initial rating of 10 percent 
for temporomandibular articulation is denied.

An effective date of May 27, 2005, but no earlier, for the grant 
of an increased rating of 40 percent for deafness is granted. 

Entitlement to an effective date prior to July 7, 2006, for the 
grant of an increased rating of 30 percent for chronic sinusitis 
and rhinitis is denied. 

Entitlement to an effective date prior to July 7, 2006, for the 
grant of an increased rating of 10 percent for scars on the right 
upper back, right shoulder, left ankle, left nostril, and left 
lower lip is denied.

Entitlement to an effective date prior to July 7, 2006, for the 
grant of an increased rating of 30 percent for right cheek scar 
is denied. 
	
The appeal for entitlement to an effective date prior to December 
10, 1984, for the grant of a rating of 30 percent for 
labyrinthine dysfunction is dismissed. 
 
The appeal for entitlement to an effective date prior to May 28, 
1981, for the grant of a rating of 50 percent for anxiety is 
dismissed. 

The appeal for entitlement to an effective date prior to 
September 3, 1946, for the grant of a rating of 10 percent for 
chronic right otitis media is dismissed. 

The appeal for entitlement to an effective date prior to October 
19, 1945, for the grant of a rating of 10 percent for a teeth 
disability is dismissed. 




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


